Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20160286244, hereinafter Chang) in view of Schwimmer et al. (US 20190327505, hereinafter Schwimmer) and Hamer (US 20140186004.)
Regarding claim 1, “A method for multi-device media broadcasting, comprising: recording, by a first media device, a first media stream, …first media stream retrieved by a second media device for playback by the second media device” Chang teaches (¶0068) interactive video broadcasting service 201 may include a multi-perspective video sharing engine 202 configured to create a multi-perspective experience of the same event from different broadcasters or different video capturing devices; (¶0052) the interactive video sharing engine 170 may be configured to receive the video stream from a broadcasting computing device 102 (e.g., smartphone or wearable computing device) and to provide it in a variety of different formats or playback on viewing computing devices 102.
As to “selecting, by the first media device, a second media stream generated by a third media device” Chang teaches (¶0071) the multi-perspective video sharing engine 202 may dynamically switch between different broadcasters (e.g., broadcaster pass-off) by switching the broadcast to a different device operated by a different broadcaster. A single event may occur at different geographic locations, for example, over a racecourse hundreds of miles long, in which case the interactive video broadcasting service 201 optionally allows one broadcaster to handoff a broadcast of the event to another broadcaster to follow racers as they make their way along the course. A producer of the event may use the producer dashboard provided by the producer dashboard unit 205 to control the broadcaster handoff. For instance, instead of an individual broadcaster selecting the next broadcaster, the producer (which may or may not be one of the broadcasters along the racecourse) may use the producer dashboard to control the broadcaster handoff in the same manner (e.g., by reviewing the icons at their respective geo-location, and clicking the appropriate icon to select another broadcaster);
As to “wherein the first media device and third media devices are enabled as live media sources responsive to being within a(n) … area, or responsive to being enabled locally via input of a device identifier of a media source, a username of a user associated with the media source, or an address of a media source” Chang teaches (¶0068) the broadcasters can be from multiple video sources (e.g., smartphone camera, additional activity cameras, drone cameras, etc.) For example, a number of people at a certain event may be using their devices 250 to share their live broadcasts with other viewers; (¶0069) the various broadcasters may share the same account, account that may be associated with a producer; (¶0071) video sharing engine 202 may provide each broadcaster with a map on which there are icons representing the other broadcasters and their respective geo-locations, and as the racers progress along the racecourse, one broadcaster can select the next broadcaster to whom she can handoff the broadcast by simply clicking on the appropriate icon to notify the next broadcaster; (¶0075) the user may be able to tag the video stream to a particular event (e.g., the user would enter Staples Center, Lakers v. Bucks) when starting to broadcast, and that tag would be used to correlate with other video streams from other broadcasts at the Lakers game at the Staples Center.
Chang does not teach “chunks of the” first media stream and “transmitting, by the first media device, an identification of the second media stream to the second media device, the second media device retrieving chunks of the second media stream for playback by the second media device.” Schwimmer teaches (¶0019, ¶0044-¶0045) to allow for live cut-ins or returns to live camera feeds, interrupting previously scheduled segments, an intelligent streaming server may substitute different content (i.e., second media stream) than requested via a manifest, without the client's (i.e., second media device) knowledge. Specifically, in some such implementations, the client may request a segment (e.g. prerecorded_break_1.ts), and the streaming server may instead deliver a segment from the live feed (e.g. live_segment_6.ts). The replacement segment may have the same length as the requested segment, and may be renamed such that the client believes that the requested file has been properly served (e.g. renaming live_segment_6.ts as prerecorded_break_1.ts)  Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Chang with the segment substitution as taught by Schwimmer for the benefit of allowing producers to interrupt the content stream at any segment break within the manifest, without needing to wait for a modified manifest to be delivered to each client, and without modifying the client devices, installing client agents, or otherwise not complying with the protocol requirements.
Chang and Schwimmer do not teach a “geofenced” area. However, Hammer teaches (¶0038) users may join events based on geofences in which they are located; (¶0039-¶0040 and ¶0044) once the event has been confirmed users can begin filming/recording the event; (¶0055) users can establish a password to enable users to join the private event. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Chang with the geofencing as taught by Hammer for the benefit of determining/tracking which devices are within an area.
Chang and Schwimmer do not teach “wherein the first or second media device selects the media stream for playback by tapping, clicking, or otherwise selecting the media stream within a user interface.” However, Hamer teaches (Fig. 4 and Fig. 11) tap to play/watch content. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Chang with the tap to play/watch as taught by Hammer for the benefit of allowing users to enjoy playback of content that has been recorded using an interface that is intuitive/easy to navigate. 

Regarding claim 3, Chang and Schwimmer do not teach do not teach “The method of claim I, wherein the first media device and third media device are enabled as media sources responsive to the acceptance of an enablement request transmitted to each media device on entry into a predetermined geographic area.” However, Hamer teaches (¶0008 and ¶0037) each user to activate and/or accept a location/event confirmation, or check-in, in order to activate the capture and submit video function of the CROWDFLIK app which tags or marks each submitted video with location specific data. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the distribution system as taught by Chang and Schwimmer with the activation and accepting of a location as taught by Hammer for the benefit of ensuring that the streaming contributor is aware that their recording is about to be distributed and to allow for proper grouping and distribution of video.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, Schwimmer, and Hammer in view of Gran et al. (US 20100095332, hereinafter Gran.)
Regarding claim 4, “The method of claim 24, wherein recording the first media stream further comprises generating a stream manifest identifying the chunks of the first media stream, and wherein transmitting the identification of the second media stream to the second media device further comprises transmitting a request …to rename chunks of the second media stream to correspond to names of the chunks of the first media stream.” As previously cited Schwimmer teaches (¶0019, ¶0044-¶0045) to allow for live cut-ins or returns to live camera feeds (i.e., third media device), interrupting previously scheduled segments, an intelligent streaming server may substitute different content (i.e., second media stream) than requested via a manifest, without the client's (i.e., second media device) knowledge. Specifically, in some such implementations, the client may request a segment (e.g. prerecorded_break_1.ts), and the streaming server may instead deliver a segment from the live feed (e.g. live_segment_6.ts). The replacement segment may have the same length as the requested segment, and may be renamed such that the client believes that the requested file has been properly served (e.g. renaming live_segment_6.ts as prerecorded_break_1.ts)
Chang, Schwimmer, and Hammer do not teach that the request to rename is “to the third media device.” However, Grant teaches (¶0097) sending a request to another device to rename a file. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the distribution system that replaces and renames a segment as taught by Chang, Schwimmer, and Hammer with the general concept of sending a renaming instruction to another device as taught by Grant for the benefit of delegating/freeing up resources for other tasks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yuan et al. (US 20150026714) – Relevant to claim 1 – (¶0013) captured video content may be streamed live from one user device to another so that one user may view the video content being captured by the device of the other user as the video content is being captured, and vice-versa, thereby providing the users with alternative perspectives of an event in real-time as the events are taking place. A user device's ability to access and view video content captured by another user device may be conditioned upon the user device capturing and sharing video content, thereby requiring the user to contribute captured video content if he or she wants to view the captured video content of other users. Furthermore, a user's ability to participate in this sharing of video experiences may be conditioned upon the user's device being located within a particular area defined by a geo-fence.
Opsenica et al. (US 20170332131) – Relevant to claim 1 - (Fig. 2 and Fig. 8) producers/source streams frames are synchronized.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629. The examiner can normally be reached 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Frank Johnson/Examiner, Art Unit 2425                                                                                                                                                                                                        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425